Case 1:21-cv-21634-BB Document 19 Entered on FLSD Docket 06/15/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 21-cv-21634-BLOOM

 MATTHEW ALEXANDER KING,

        Plaintiff,

 v.

 WARDEN CARLTON,

        Defendant.
                                       /

                ORDER ON MOTION TO PROCEED IN FORMA PAUPERIS

        THIS CAUSE is before the Court upon Plaintiff Matthew Alexander King’s Application

 to Proceed in District Court without Prepaying Fees or Costs (Short Form), ECF No. [15]

 (“Motion”). The Court has carefully reviewed the Motion, the record in this case, and the

 applicable law, and is otherwise fully advised. For the reasons set for below, the Motion is denied.

        On May 3, 2021, the Court ordered Plaintiff to either pay the $402 filing fee or file a motion

 to proceed in forma pauperis. ECF Nos. [4], [10], and [14]. Plaintiff timely submitted his

 Application for Leave to Proceed without Prepaying Fees with an attached inmate account

 statement. ECF No. [15]. It is well-settled that proceeding in forma pauperis is a privilege, and not

 a right, and permission to so proceed is committed to the sound discretion of the Court. Camp v.

 Oliver, 798 F.2d 434, 437 (11th Cir. 1986). Likewise, district courts enjoy wide discretion in

 deciding whether a partial filing fee is fair and appropriate in a particular case. See Collier v.

 Tatum, 722 F.2d 653, 655 (11th Cir. 1983).

        The Court notes that while Plaintiff has signed and dated the Application to Proceed

 without Prepaying Fees, he failed to answer any of the questions regarding his financial status.

 ECF No. [15] at 1-2. Moreover, a review of Plaintiff’s inmate trust fund account statement
Case 1:21-cv-21634-BB Document 19 Entered on FLSD Docket 06/15/2021 Page 2 of 3

                                                                     Case No. 21-cv-21634-BLOOM


 indicates that as of May 21, 2021, Plaintiff has an account balance of $1,428.58. Id. at 3.

 Additionally, over the last six months, Plaintiff has received regular deposits averaging $165 per

 month. Id. Therefore, the Court finds that Plaintiff’s financial affidavit is insufficient to find him

 indigent and unable pay the Clerk’s filing fee.

        Accordingly, it is ORDERED AND ADJUDGED as follows:

              1. Plaintiff’s Motion, ECF No. [15], is DENIED.

              2. On or before July 12, 2021, Plaintiff shall either pay the Clerk’s $402.00 filing

                 fee or submit a completed Application to Proceed without Prepaying Fees. Plaintiff

                 is cautioned that failure to pay the Clerk’s filing fee or file a completed Application

                 to Proceed without Prepaying Fees by the stated deadline will result in dismissal of

                 this case without prejudice and without further notice.

              3. Plaintiff shall indicate “Case No. 21-cv-21634-BLOOM” on the check or money

                 order so the Clerk can docket the payment in the correct case. This is especially

                 important where Plaintiff has filed more than one case.

        DONE AND ORDERED in Chambers at Miami, Florida, on June 14, 2021.




                                                        _________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE


 Copies to:

 Counsel of Record

 Matthew Alexander King
 17576-104
 Miami FDC
 Federal Detention Center
 Inmate Mail/Parcels

                                                   2
Case 1:21-cv-21634-BB Document 19 Entered on FLSD Docket 06/15/2021 Page 3 of 3

                                                    Case No. 21-cv-21634-BLOOM


 Post Office Box 019120
 Miami, FL 33101




                                       3
